Citation Nr: 9924369	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-38 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of left carpal tunnel syndrome with left ulnar 
neuropathy.




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel











INTRODUCTION

In April 1995 the veteran was placed on the Temporary 
Disability Retired List after completing over 12 years of 
active duty.   

This appeal arises from a determination by the Wichita, 
Kansas, Regional Office which granted service connection for 
residuals of left carpal tunnel syndrome (with left ulnar 
neuropathy) and assigned a 10 percent disability rating for 
this condition. 

The case was previously before the Board in August 1997 at 
which time it was remanded in order to obtain additional 
information, including another examination of the veteran.  
The additional information was obtained.  The veteran 
relocated, and the Waco, Texas, Regional Office continued the 
10 percent evaluation for residuals of left carpal tunnel 
syndrome with left ulnar neuropathy.  The case was then 
returned to the Board for appellate consideration.  

The veteran has also been granted service connection for 
residuals of a fusion in the lumbar spine, evaluated as 
60 percent disabling, and for residuals of right carpal 
tunnel syndrome, evaluated as zero percent disabling.  The 
present appeal does not relate to these issues. 


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.  

2.  The veteran has no residual disability resulting from 
left carpal tunnel syndrome, but after service he manifested 
pain in the left elbow and hand on extended use, some slight 
loss of sensation in the little and the ring finger, and some 
weakness of the adductor of the thumb on the left.  Left 
cubital tunnel syndrome was diagnosed.

3.  An examination in May 1996 showed that there was 5/5 
strength in both upper extremities, and no atrophy or 
weakness in the median or ulnar innervated muscles.  

4.  In late June 1996, a left cubital tunnel release with 
subcutaneous anterior ulnar nerve transposition and a left 
lateral epicondyle steroid injection were performed.

4.  While the veteran continued to have similar complaints 
involving the left ulnar nerve, he has normal range of motion 
in the elbow, forearm, carpal, metacarpal, 
metacarpophalangeal, and interphalangeal joints of both 
hands, and range of motion in both wrists is equal also.  

5.  An electromyogram in February 1998 was interpreted as a 
normal median and ulnar sensory and motor study, with some 
possible slowing of the conduction of the ulnar nerve at the 
elbow, suggestive of ulnar nerve entrapment at the elbow. 

6.  Since discharge from service, the veteran has exhibited 
no more than slight disability as the result of his left 
ulnar neuropathy. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residual disability of left carpal tunnel syndrome with left 
ulnar neuropathy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.42, 
4.45, 4.50, 4.51, 4.59, Part 4, Diagnostic Codes 8515, 8516 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that the surgery performed 
in June 1996 did not relieve his symptoms in his left upper 
extremity, and he continues to experience numbness in the 
fingers, pain in the hand and elbow, and difficulty with the 
left upper extremity on increased use.  He maintains that it 
is difficult to use his computer for any lengthy period.  He 
also questions the sufficiency of the recent VA examinations, 
requesting a new electromyogram.  

I.  Background

In late 1993, the veteran complained of bilateral hand pain 
and numbness of 18 months' duration.  In early January 1994, 
surgery was performed for right carpal tunnel syndrome 
release.  In March 1994, surgery was performed for left 
carpal tunnel syndrome release.  Thereafter, the veteran was 
recommended for release from service due to disability 
relating to the lumbar spine.  On examination for discharge 
from service in October 1994, the veteran complained of pain 
and numbness in the 4th and 5th digits of the left hand 
radiating to the forearm along the curve of the ulnar nerve.  
The diagnosis was left ulnar nerve neuritis.  Subsequently, 
the veteran was discharged from service for various 
disabilities, including disability of the lumbar spine and 
residuals of bilateral carpal tunnel syndrome.  

VA outpatient treatment reports beginning in August 1995 were 
received.  Initially, the first few visits were for 
disabilities unrelated to the present appeal.  In November 
1995, the veteran complained of left arm pain.  The veteran 
reported a history of left carpal tunnel release in service, 
which did not relieve his problems.  An electromyogram in 
December 1995 showed that the median sensory distal latencies 
were prolonged bilaterally and that the ulnar sensory distal 
latencies were absent bilaterally.  

A private physician in November 1995 diagnosed epicondylitis 
of the left elbow and prescribed an elbow sleeve. 

In March 1996, the veteran complained of numbness in the left 
4th and 5th fingers, increased with long days working at a 
computer keyboard.  Physical examination revealed decreased 
sensation in the left little finger and ring finger.  There 
was some evidence of muscle wasting.  It was noted that an 
electromyogram showed no clear neuropathy.  The diagnostic 
impression was possible left cubital tunnel syndrome.  It was 
indicated that conservative treatment would be attempted.  
The veteran returned for further evaluation in late April 
1996 at which time he complained of continued pain and 
numbness in the left hand.  It was recommended that another 
electromyogram be performed.  

On a VA examination in May 1996, the veteran reported having 
bilateral carpal tunnel releases in service.  He noted that 
the symptoms in the right hand resolved after surgery, but 
not after the left carpal tunnel release.  He stated that the 
left hand continued to bother him, and that he continued to 
wake up at night.  He reported that he had pain doing any 
activity, such as working on cars, using tools, or typing.  
He believed that his control of fine finger movements of the 
left hand had worsened.  He stated that he was presently 
attending junior college and worked with computers.  He 
stated that there was numbness in the 4th and 5th fingers of 
the left hand, and pain around the elbow, diagnosed as 
epicondylitis.  He is right handed.

On physical examination, there was 5/5 strength in both upper 
and lower extremities.  There was no atrophy or weakness in 
the median or ulnar innervated muscles.  There was a positive 
Tinel's sign of the left ulnar nerve at the epicondylar area.  
There were negative Tinel's and Phalen's signs bilaterally at 
the wrist.  There was decreased pinprick and light touch 
sensation of the 2nd, 4th, and 5th digits of both upper 
extremities.  

The examiner expressed the opinion that the veteran had 
bilateral carpal tunnel syndrome in service, most likely due 
to repetitive activity.  It was noted that the veteran 
continued to have symptoms in the left hand, consistent with 
left carpal tunnel syndrome after the surgery in service.  
The veteran also demonstrated symptoms of ulnar neuropathy 
with involvement at the elbow, demonstrated clinically by 
Tinel's sign at the medial epicondyle with decreased 
sensation in the 4th and 5th digits.  An electromyogram was 
recommended.  

An electromyogram in June 1996 indicated that left median 
motor and sensory studies were normal.  The left ulnar motor 
conduction study showed mild slowing across the elbow.  
Digital ulnar sensory studies were normal.  The diagnostic 
impression was evidence of mild left ulnar neuropathy with 
involvement at the elbow and no evidence of left carpal 
tunnel syndrome.  

In late June 1996, a left cubital tunnel release with 
subcutaneous anterior ulnar nerve transposition and left 
lateral epicondyle steroid injection was performed.  The 
diagnoses were cubital tunnel syndrome and left lateral 
epicondylitis.  

In July 1996, the regional office granted service connection 
for postoperative residuals of left carpal tunnel release, 
with left ulnar neuropathy involvement at the elbow, 
assigning a 10 percent evaluation for this disability.  A 
10 percent evaluation was assigned for mild incomplete 
paralysis of left hand movements based on the left ulnar 
neuropathy, as examinations showed no residual disability 
from the carpal tunnel syndrome. 

In October 1996, an outpatient service department evaluation 
of his status on the Temporary Disability Retirement List 
reviewed the veteran's medical history.  It was noted that 
since being placed on the temporary disability retirement 
list the veteran had been involved in schooling as a computer 
programmer.  He reported difficulty performing such schooling 
secondary to problems with his left elbow.  He stated that he 
had not improved since a June 1996 surgery, as there had been 
almost constant elbow pain.  A physical examination revealed 
full range of motion in the upper extremities in all joints.  
He had a positive flexion test on the left with discomfort in 
the ring, small, thumb, and index finger on the left.  There 
were negative Tinel's and Phalen's tests of the wrist.  The 
diagnoses included left cubital tunnel syndrome, bilateral 
carpal tunnel syndrome, resolved.  He was thereafter released 
from the temporary disabled retirement list.  

On a VA examination in early February 1998, the veteran's 
history was reviewed.  It was noted that he had surgery in 
March 1994 for left carpal tunnel syndrome, with further 
complaints indicating some involvement in the ulnar 
distribution.  It was noted that VA followup after service 
determined that the veteran's problem in his left upper 
extremity was traceable to an ulnar nerve problem.  This was 
also the time that he was experiencing epicondylitis.  He 
underwent an ulnar nerve transposition, and there was no 
significant change in his distal symptoms.  The veteran 
indicated that he continued to have pain and tingling in his 
left upper extremity.  The veteran reported that he was still 
in school, taking computer courses.  He still had numbness in 
the left hand if he worked on a keyboard for any extended 
period of time.  

On physical examination, there were well-healed scars at the 
left elbow and left wrist.  He had a full range of motion of 
his neck, without pain, as well as full range of motion in 
the shoulders and elbow joints.  There was some tenderness in 
front of the medial epicondyle where the ulnar nerve was 
situated.  Tapping in that area caused some tingling into the 
little finger area.  The little and ring fingers did have 
reduced sensation, but they had sensation to a definite 
degree.  There was some weakness of the adductor of the thumb 
on the left, and the muscle mass did not seem as firm as it 
did on the right side.  The muscle was innervated by the 
motor branch of the ulnar nerve.  

Further testing, including an electromyogram occurred.  An 
X-ray of the cervical spine was negative.  The electromyogram 
showed normal median and ulnar sensory studies.  Left ulnar 
motor amplitude and distal motor latency were normal.  
Velocity was abnormal with a drop across the elbow.  It was 
concluded that there was some possible slowing of the 
conduction of the ulnar nerve at the elbow.  The veteran did 
have 4th and 5th finger residual numbness and a detectable 
weakness of the ulnar innervated thumb adductor muscle.  It 
was felt that this was due to ulnar nerve entrapment at the 
elbow, that had been treated with surgery in June 1996.  It 
was noted that such surgery does not always result in 
complete relief.  

On a VA examination in June 1998, the veteran's history was 
again reviewed.  It was noted that the veteran continued to 
have numbness in the ulnar aspect of the left hand after the 
June 1996 surgery.  Physical examination showed both wrists 
extended and flexed to 60 degrees.  Both wrists ulnar 
deviated to 40 degrees and radial deviated to 20 degrees.  
The carpal, metacarpal, metacarpophalangeal, and 
interphalangeal joints all had normal ranges of motion.  
There were negative Tinel's and Phalen's signs over both 
wrists.  He did have a very positive Tinel's sign over the 
cubital tunnel on the left.  He had 90 degrees of supination 
and 90 degrees of pronation in the forearms bilaterally.  He 
had 0 degrees of elbow extension bilaterally, and 150 degrees 
of further flexion bilaterally.  The diagnoses included left 
carpal tunnel syndrome, without any residual symptoms, and 
postoperative status cubital tunnel release, left, with 
residual ulnar nerve symptoms.  It was noted that the veteran 
did exhibit a mild painful demeanor relating to the left 
elbow.  

II.  Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to this 
appeal has been obtained by the regional office.  In this 
regard, the veteran's medical history, as well as current 
clinical manifestations, have been reviewed in the context of 
all applicable regulations.  The nature of the original 
injury and the functional impairment attributed to pain and 
weakness has been taken into account.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Under Diagnostic Code 8515, a 20 percent evaluation will be 
assigned for incomplete paralysis of the median nerve of the 
minor extremity where the disability is moderate.  A 
10 percent evaluation will be assigned where the disability 
is mild.  

Under Diagnostic Code 8516, a 20 percent evaluation will be 
assigned for partial paralysis of the ulnar nerve where the 
disability is moderate in the minor extremity.  A 10 percent 
evaluation will be assigned where the disability is mild.

In this case, the veteran had left carpal tunnel release 
surgery in service, and various VA examinations and service 
examinations after service show that such surgery was quite 
successful.  The recent VA examinations show no residual 
disability as the result of carpal tunnel syndrome.  The 
veteran, however, has had some residual disability resulting 
from ulnar nerve problems, centered in the left elbow.  The 
Board finds that, since discharge from service, such ulnar 
nerve problem, rated as incomplete paralysis of the ulnar 
nerve, causes no more than slight disability.  See Fenderson 
v. West, 12 Vet.App. 119 (1999) for the possibility of staged 
ratings. 

The VA outpatient treatment reports after service and prior 
to the surgery in June 1996, and the VA examination in May 
1996, show that the veteran was experiencing some numbness in 
the fingers and pain in the hand.  He stated that these 
problems were interfering with the use of his left hand.  
Electromyograms in December 1995 and again pursuant to a May 
1996 VA examination were interpreted as showing mild cubital 
tunnel syndrome at the left elbow.  Physical examination in 
March 1996 revealed decreased sensation in the left little 
finger and ring finger.  There was some evidence of slight 
muscle wasting.  However, it was noted that an electromyogram 
showed no clear neuropathy.  Further, on physical examination 
in May 1996, there was 5/5 strength in both upper and lower 
extremities.  There was no atrophy or weakness in the median 
or ulnar innervated muscles.  Digital ulnar sensory studies 
were normal.  These records show that, prior to June 1996, 
there were some inconsistent physical findings which 
demonstrated some slight, but not moderate, disability due to 
the ulnar nerve neuropathy.  

In late June 1996, an anterior ulnar nerve transposition, 
left cubital tunnel release, and left lateral epicondyle 
steroid injection were performed.  Thereafter, the veteran 
complained that he continued to have the same symptoms as he 
had prior to the June 1996 surgery.  An examination at a 
service department facility, and VA examinations in 1998, 
showed full range of motion of the shoulders, elbows, 
fingers, and wrists bilaterally.  There was still some 
tenderness around the epicondyle, tingling into the little 
finger, loss of sensation in some of the fingers, and some 
weakness of the adductor of the thumb.  However, while the 
June 1996 surgery was not completely successful, these 
symptoms were not considered more than mildly disabling by 
the examiners.  Specifically, the February 1998 
electromyogram did show some slowing of the conduction of the 
ulnar nerve at the elbow, but was otherwise normal.  With 
normal ranges of motion in the fingers, wrists, and elbows, 
and only a detectable weakness of the ulnar innervated thumb 
adductor muscle with some slight loss of sensation in the 
fingers, the examinations since the June 1996 surgery provide 
evidence of only slight, but not moderate, disability 
resulting from the ulnar nerve neuropathy.  The criteria for 
a rating in excess of 10 percent for this disability is not 
warranted.  

Further, the Board finds that the disability picture for the 
ulnar nerve neuropathy is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis, as it has 
not caused frequent periods of hospitalization or marked 
interference with employment.  In this regard, the veteran 
has indicated that he has increasing problems relating to the 
left upper extremity when he uses a computer keyboard for 
prolonged periods of time, his specialty.  However, the 
veteran has been attending school, and there is no indication 
by him, or independent evidence in the record, that there has 
been marked interference with employment because of this 
disability.  

As to the request for further tests, the veteran has been 
afforded several recent examinations, including special 
tests, and other medical evidence has been reviewed.  After 
reviewing the present evidence of record, the Board finds 
that another examination is not appropriate or needed at this 
time.  The veteran was afforded two recent examinations in 
1998, and there must be some closure as to the veteran's 
appeal.  Merely an assertion that the veteran disagrees with 
the results of such examinations, is not sufficient to 
require another examination be scheduled.  Another 
examination could be scheduled if there is some evidence of a 
material change in disability.  However, as just indicated, 
there is no medical evidence in the file, and the veteran has 
not provided further evidence, to indicate that there has 
been any change in any disability since his last examination.  
The Board finds that the examinations in 1998, together with 
the other evidence of record, is sufficient to evaluate the 
current nature and extent of the service connected 
disability.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of left carpal tunnel syndrome with left ulnar neuropathy is 
not warranted.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 



